Title: From George Washington to Elias Boudinot, 13 November 1799
From: Washington, George
To: Boudinot, Elias



Dear Sir,
Mount Vernon 13th Novr 1799

Your favour of the 8th instt was received by the last Mail to Alexand[ri]a. At the sametime, a letter from the House of Alder & Co. came to hand, announcing his shipment of two Pipes of Old Madeira Wine, on my account, on Board the Lavinia Captn James Cook, by Direction of Mr Pintard, for Philadelphia.
Presuming on the arrival of it at that Port, I have requested Colon[e]l Clem: Biddle to pay the freight & duties and to send the wine round by the first safe and good conveyance to this River (Potomac).
Having just before the receipt of these letters engaged a Pipe of Madeira, I shall have no occasion for the one you kindly offer, but thank you for your kind intention to accomodate me therewith.
Mrs Washington unites with me in every good wish for Mrs Boudinot, yourself & Mrs Bradford—and I am always Dr Sir—Yr Most Obedt

Go: Washington

